April 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        MANZOOR MEMON, Appellant

NO. 14-12-00015-CV                          V.

                         HAROON SHAIKH, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed October 3, 2011 in favor of
appellee Haroon Shaikh, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Manzoor Memon to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.